DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-17 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Miller (US5648759).
Regarding claim 1, Miller teaches a circuit (i.e. voltage regulator integrated circuit) (figs. 3A, 3B and 3C), comprising: an output node (i.e. VOUT) (fig.3A) configured to supply a regulated voltage signal (refer to abstract, voltage regulator) to a supplied load (refer to abstract, a 
Regarding claim 2, Miller teaches the circuit of claim 1, wherein the processing circuitry (i.e. thermal shutdown circuit 310, overvoltage shutdown circuit 320 and voltage monitor circuit 332) (fig.3A) is configured to assume the first state (refer to column 15 line 53, transistor 323 is on) when the voltage sensing signal reaches the voltage threshold (i.e. VOH > 5.5V) (fig.3A) irrespective of whether the temperature sensing signal reaches the temperature threshold (it is implicit that processing circuitry for overvoltage shutdown 320 functions independent of processing circuitry for thermal shutdown circuit 310).
Regarding claim 3, Miller teaches the circuit of claim 1, wherein the processing circuitry (i.e. thermal shutdown circuit 310, overvoltage shutdown circuit 320 and voltage monitor circuit 332) (fig.3A) is configured to assume the second state (refer to column15 lines 45-46, transistor 313 to conduct current) when the temperature sensing signal reaches the temperature threshold (refer to column 15 lines 42-44, as the temperature of the integrated 
Regarding claim 4, Miller teaches the circuit of claim 1, wherein the processing circuitry (i.e. thermal shutdown circuit 310, overvoltage shutdown circuit 320 and voltage monitor circuit 332) (fig.3A) is configured to assume the first state (refer to column 15 line 53, transistor 323 is on) when the voltage sensing signal reaches the voltage threshold (i.e. VOH > 5.5V) (fig.3A) irrespective of whether the temperature sensing signal reaches the temperature threshold (implicit, overvoltage shutdown circuit 320 works independent of thermal shutdown circuit 310) and to assume the second state (refer to column15 lines 45-46, transistor 313 to conduct current) when the temperature sensing signal reaches the temperature threshold (refer to column 15 lines 42-44, as the temperature of the integrated circuit rises)  and the voltage sensing signal fails to reach the voltage threshold (implicit, when voltage threshold fails, transistor 323 stays off, which does not affect the functioning of thermal shutdown circuit 310).
	Regarding claim 5, Miller teaches the circuit of claim 1, wherein the warning signal generation network is configured to apply one of the alternating signal, the first logic value, or the second logic value to drive the warning output in the corresponding driving mode (column 16 lines 21-23, asserts an active low reset signal … if OR gate 331 outputs a high logic signal).
	Regarding claim 6, it is rendered moot, as claim 1 rejection did not require the alternating signal.
	Regarding claim 7, it is rendered moot, as claim 1 rejection did not require the alternating signal.
Regarding claim 10, Miller teaches the circuit of claim 1, wherein the processing circuitry (i.e. thermal shutdown circuit 310, overvoltage shutdown circuit 320 and voltage monitor circuit 332) (fig.3A) is configured to assume the first state (refer to column 15 line 53, transistor 323 is on) as a result of the voltage sensing signal reaching an upper voltage threshold (i.e. VOH > 5.5V) (fig.3A).
Regarding claim 11, Miller teaches the circuit of claim 1, wherein the circuit comprises a further warning output (i.e. RESET DELAY) (fig.3B) coupled to the processing circuitry (implicit), the further warning output configured to receive a further warning signal (column 16 lines 12-14, less than the voltage VOL, then voltage monitor circuit 332 asserts the signal VOUT NOT IN REGULATION high) indicative of the voltage sensing signal reaching a further voltage threshold (i.e. VOL < 4.5V) (fig.3A).
Regarding claim 12, Miller teaches the circuit of claim 11, wherein the further voltage threshold is lower than the voltage threshold (i.e. VOL < 4.5V) (fig.3A).
Regarding claim 13, Miller teaches a device (refer to abstract, voltage regulator), comprising: an output node (i.e. VOUT) (fig.3A); processing circuitry (i.e. thermal shutdown circuit 310, overvoltage shutdown circuit 320 and voltage monitor circuit 332) (fig.3A) sensitive to a regulated voltage signal at the output node (i.e. VOUT) (fig.3A) and to a temperature of the device (refer to column 15 line 43, temperature of the integrated circuit), the processing circuit configured to provide a voltage sensing signal (i.e. OVERTEMP, OVERVOLTAGE and VOUT NOT IN REGULATION) (fig.3A) indicative of the regulated voltage signal at the output node (refer to column 15 lines 49-51, the voltage on input terminal VIN exceeds [in turn VOUT exceeds] a predetermined voltage) and a temperature sensing signal indicative of the temperature of the 
Regarding claim 14, Miller teaches the device of claim 13, wherein the processing circuitry (i.e. thermal shutdown circuit 310, overvoltage shutdown circuit 320 and voltage monitor circuit 332) (fig.3A) is configured to assume the first state (refer to column 15 line 49-53, exceeds a predetermined voltage…. transistor 323 is on) when the voltage sensing signal reaches the voltage threshold (i.e. VOH > 5.5V) (fig.3A) irrespective of whether the temperature sensing signal reaches the temperature threshold (it is implicit that processing circuitry for overvoltage shutdown 320 functions independent of processing circuitry for thermal shutdown circuit 310) and to assume the second state (refer to column15 lines 45-46, transistor 313 to conduct current) when the temperature sensing signal reaches the temperature threshold (refer to column 15 lines 42-44, as the temperature of the integrated circuit rises) and the voltage sensing signal fails to reach the voltage threshold (implicit, when voltage threshold fails, transistor 323 stays off, which does not affect the functioning of thermal shutdown circuit 310).
Regarding claim 15, Miller teaches the device of claim 13, wherein the warning signal generation network is configured to apply one of the alternating signal, the first logic value, or the second logic value to drive the warning output in the corresponding driving mode (column 16 lines 21-23, asserts an active low reset signal … if OR gate 331 outputs a high logic signal).
Regarding claim 16, Miller teaches a method, comprising: supplying a regulated voltage signal (refer to abstract, voltage regulator) from a regulator circuit to a supplied load (refer to abstract, a microcontroller); sensing the regulated voltage signal (i.e. VOUT) (fig.3A) supplied to the supplied load (refer to abstract, a microcontroller); sensing a temperature of the regulator circuit (refer to column 15 line 43, temperature of the integrated circuit); generating a voltage sensing signal indicative of the regulated voltage signal (i.e. OVERTEMP, OVERVOLTAGE and VOUT NOT IN REGULATION) (fig.3A); generating a temperature sensing signal indicative of the temperature of the regulator circuit (refer to column 15 lines 42-44, as the temperature of the integrated circuit rises); and generating an output warning signal (i.e. RESET OUT) (fig.3B) that is driven in a first mode (i.e. OVERVOLTAGE [H]) (fig.3A) when the voltage sensing signal reaches a voltage threshold (refer to column 15 line 49-53, exceeds a predetermined voltage…. transistor 323 is on), in a second mode (i.e. OVERTEMP [H]) (fig.3A) when the temperature sensing signal reaches a temperature threshold (refer to column15 lines 42-46, temperature of integrated circuit rises… transistor 313 to conduct current) and a third mode (i.e. VOUT NOT IN REGULATION [L]) (fig.3A) when the voltage sensing signal fails to reach the voltage threshold and the temperature sensing signal fails to reach the temperature threshold (refer to column 16 lines 12-14, voltage monitor circuit 332 asserts the signal VOUT NOT IN REGULATION high [hence VOUT NOT IN REGULATION is low under normal condition]), the output warning signal 
Regarding claim 17, Miller teaches the method of claim 16, wherein the output warning signal is driven in the first mode (i.e. OVERVOLTAGE [H]) (fig.3A) when the voltage sensing signal reaches the voltage threshold (refer to column 15 line 49-53, exceeds a predetermined voltage…. transistor 323 is on) irrespective of whether the temperature sensing signal reaches the temperature threshold (it is implicit that processing circuitry for overvoltage shutdown 320 functions independent of processing circuitry for thermal shutdown circuit 310) and wherein the output warning signal is driven in the second mode (i.e. OVERTEMP [H]) (fig.3A)  when the temperature sensing signal reaches the temperature threshold (refer to column 15 lines 42-44, as the temperature of the integrated circuit rises) and the voltage sensing signal fails to reach the voltage threshold (implicit, when voltage threshold fails, transistor 323 stays off, which does not affect the functioning of thermal shutdown circuit 310).
Regarding claim 20, it is rendered moot, as claim 16 rejection did not require the alternating signal.
Regarding claim 21, Miller teaches the method of claim 16, further comprising generating a further warning signal (i.e. RESET DELAY) (fig.3B) indicative of the voltage sensing signal reaching a further voltage threshold (column 16 lines 12-14, less than the voltage VOL, then voltage monitor circuit 332 asserts the signal VOUT NOT IN REGULATION high) that is lower than the voltage threshold (i.e. VOL < 4.5V) (fig.3A).

Allowable Subject Matter
Claims 8-9, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 8-9 and 18-19 are allowable because the prior art of record does not teach or fairly suggest the driving modes of warning output selected from an alternating signal applied to warning output; Instead, prior art indicates only a high or a low signal applied to warning output.

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. Applicant’s amendment to claim 1 line 14 recites “the driving signal being one of”. This changes the scope of the claim. Scope of claims 6, 7, 13, 15, 16 and 20 have also changed for the same reason. The prior art Miller (US5648759) used in the previous office action still reads on the said claims. Please see above for detailed rejection reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        06/16/2021



	/THIENVU V TRAN/                                                                  Supervisory Patent Examiner, Art Unit 2839